Citation Nr: 1607335	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-24 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of Department of Veterans Affairs disability benefits in the amount of $528.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel






INTRODUCTION

The Veteran had active duty from July 1986 to September 1986, February 1987 to February 1988, and March 2003 to May 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to a waiver of the recovery of an overpayment of $528 for VA disability benefits. The $528 is comprised of benefits VA provided to the Veteran for dependents who were later removed from his award.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The overpayment of disability benefits in the amount of $528 was not properly created as it was due to the sole administrative error of VA.


CONCLUSION OF LAW

The overpayment of disability benefits in the total amount of $528 is not valid debt and was improperly created. 38 U.S.C.A. §§ 5112, 5302 (West 2014); 38 C.F.R. 
§§ 1.956, 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a July 2014 statement, the Veteran requested a hearing at the Portland RO. However, because this decision is a full grant of the benefits sought on appeal, the Veteran is not prejudiced by not receiving his requested hearing. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled. 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.962 (2015). When the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness. Schaper v. Derwinski, 1 Vet. App. 430, 431 (1991); see also 38 C.F.R. § 1.911(c) (2015), VAOPGCPREC 6-98 (Apr. 24, 1998). To establish improper creation of an overpayment, i.e. an invalid debt, evidence must show that the appellant was legally entitled to the VA compensation benefits at issue, or, if he was not legally entitled to these benefits, then it must be shown that VA was solely at fault for the erroneous payment of excess benefits.

Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award or receipt of benefits. Furthermore, neither the appellant's actions nor his failure to act may have contributed to the erroneous payment of benefits. See 38 U.S.C.A. § 5112(b); Jordan v. Brown, 10 Vet. App. 171 (1997); 38 C.F.R. § 3.500(b)(2) (2015). Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law. VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990). Sole administrative error connotes that the claimant neither had knowledge of nor should have been aware of the erroneous award. Further, neither the claimant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award. 38 U.S.C.A. § 5112(b) (9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2015); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous). Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The Court noted that, "[s]tated another way, when an overpayment has been made by reason of an erroneous award based solely on administrative error, the reduction of that award cannot be made retroactive to form an overpayment debt owed to VA from the recipient of the erroneous award." Erickson v. West, 13 Vet. App. 495. 499 (2000).

The Veteran's divorce was final on September 13, 2012, and the Veteran informed VA of his divorce on September 25, 2012. On January 26, 2013, VA sent the Veteran a letter notifying him that his ex-wife was removed from his award and asking him whether his stepchildren still resided with him or relocated. On February 1, 2013, the Debt Management Center sent the Veteran a letter notifying him of the overpayment. On February 21, 2013, the Veteran requested a waiver of the overpayment. 

The Veteran notified VA of his divorce in a timely manner, and it was due to VA's sole administrative error that the adjustment in the Veteran's VA benefits was delayed. 


ORDER

The appeal is granted. 



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


